DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 6-16 in the reply filed on 11/14/2022 is acknowledged. The instant application 16/990,040 has been filed as a divisional of co-pending application 16/777,737. 

Examiner’s Note
The applicant has elected claims 1 and 6-16, from a restriction requirement mailed on 6/13/2020, which is drawn towards re-transmission. It should be noted that applicant elected claims 1 and 6-17 in the parent application 16/777,737, see restriction requirement mailed on 06/11/2020 and response to restriction filed on 08/11/2020. The elected claims in the parent application (16/777,737) are drawn to the same invention as the elected claims in the instant application (16/990,040). The conflicting claims of the parent application are a species of the broader genus instant claims in the instant application. Therefore “Safe Harbor” is not applicable. See MPEP 804.01. Thus an nonstatutory double patenting is required. See the nonstatutory double patenting rejection below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 6-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-13 and 15-17 of copending Application No. 16/777,737 in view of Mulcahy (US 20160352800) and Sugitani (US 20140334375). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to re-transmission.
Instant claim 1. A consolidated communications device, comprising: a processor, memory, a plurality of communications interfaces.
Conflicting claim 1. A consolidated communications device, comprising: a processor; memory; and a plurality of communications interfaces, wherein the device is configured through non-transitory instructions stored on the memory and executed by the processor to: simultaneously transmit to a first receiving node a data transmission packet from the consolidated communication device as a first data transmission packet on a first communication interface and a second data transmission packet that is the same as the first communication packet on a second communication interface, the first and second communication interfaces comprise different communication protocols, receive an indication of a failure at the first receiving node or a resend request from the first receiving node; resend the data packet to a second receiving node separate from the first receiving node in order to transmit the data packet through a different routing path.
The instant claim 1 contains all the subject matter of the conflicting claim 1. Instant claim 1 does not contain wherein the device is configured through non-transitory instructions stored on the memory and executed by the processor to: simultaneously transmit to a first receiving node a data transmission packet from the consolidated communication device as a first data transmission packet on a first communication interface and a second data transmission packet that is the same as the first communication packet on a second communication interface, the first and second communication interfaces comprise different communication protocols, receive an indication of a failure at the first receiving node or a resend request from the first receiving node; resend the data packet to a second receiving node separate from the first receiving node in order to transmit the data packet through a different routing path.
Mulcahy in view of Sugitani disclose simultaneously transmit to a first receiving node a data transmission packet from the consolidated communication device as a first data transmission packet on a first communication interface and a second data transmission packet that is the same as the first communication packet on a second communication interface, the first and second communication interfaces comprise different communication protocols, receive an indication of a failure at the first receiving node or a resend request from the first receiving node; resend the data packet to a second receiving node separate from the first receiving node in order to transmit the data packet through a different routing path. (see Mulcahy: 0045-0047, 0054 and Sugitani: 0014). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant claims with Mulcahy and Sugitani so that the communication efficiency can be improved, and a communication delay can be minimized (0015).
Instant claim 6  corresponds to conflicting claim 6.
Instant claim 7 corresponds to conflicting claim 7.
Instant claim 8 corresponds to conflicting claim 8.
Instant claim 9 corresponds to conflicting claim 9.
Instant claim 10 corresponds to conflicting claim 11.
Instant claim 11 corresponds to conflicting claim 12.
Instant claim 12 corresponds to conflicting claim 13.
Instant claim 13 corresponds to conflicting claim 1.
Instant claim 14 corresponds to conflicting claim 15.
Instant claim 15 corresponds to conflicting claim 16. 
Instant claim 16 corresponds to conflicting claim 17.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110060669 herein Laves.
Claim 1, Laves discloses a consolidated communications device (a portable electronic device receives data from one or more radio networks (0032, consolidated communications device), comprising: a processor, memory, a plurality of comm1,mications interfaces (0032, Fig. 2: 204, 206, 208, 210 and 212, a CPU (processor), memory and communications interfaces).  

Claim 6, Laves discloses the consolidated communications device of claim 1, and Laves further discloses the consolidated communication device is configured to resend a data transmission on a different communication interface upon receipt of a retransmit indicator (retransmit missing packets (resend a data transmission) over a new backbone (different communication interface) responding to a request to retransmit (receipt of a retransmit indicator); paragraphs [0046], [0047]).

Claim 7, Laves discloses the consolidated communications device of claim 6, and Laves further discloses the consolidated communication device configured to receive a data packet and determine whether the data packet is a complete data packet (receiving data comprising packets and identifying a missing packet (whether a data packet is a complete data packet); claims 9 and 10 of Laves)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laves in view of WO 2015027764 (as witnessed by the attached translation) herein Tendyron.
Claim 8, Laves discloses the consolidated communications device of claim 7, and Laves further discloses the consolidated communication device (previously disclosed in claim 1), however, Laves does not disclose the device is configured to send the data packet if the device determines the data packet is a complete data packet. 
Tendyron discloses the device is configured to send the data packet if the device determines the data packet is a complete data packet (the device sends the first data packet if the packet is successfully received after determining the received data packets are complete; page 7, 3rd paragraph - page 8, 1st paragraph). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Laves to include determining the data packet is a complete data packet, as taught by Tendyron, for the benefit of ensuring the accuracy and completion of data transfer so when data, such as video fragments, is retrieved in a distributed storage system, a video can be reconstructed.

Claim 9, Laves and Tendyron disclose the consolidated communications device of claim 8, and Laves further discloses the consolidated communication device is configured to wait for a duplicate data packet sent across another of the plurality of communication interfaces (the device waits for a rebroadcast (duplicate) of the missing packet, receives a retransmission over a new backbone, and downloads the missing packet; paragraphs (0046], (0047]; claims 9 and 10 of Laves). However, Laves does not disclose determining· whether the duplicate packet is a complete data packet. 
Tendyron discloses determining whether the duplicate packet is a complete data packet (receiving the duplicate packet to determine whether to save (complete) the packet; page 11, 3rd and 4th paragraphs). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Laves to include determining whether the duplicate packet is a complete data packet, as taught by Tendyron, for the benefit of ensuring the accuracy and completion of data transfer so when data, such as video fragments, is retrieved in a distributed storage system, a video can be reconstructed.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laves in view of US 20170094226 herein WHP.
Claim 10, Laves discloses a system comprising a plurality of consolidated communications devices according to claim 1 (plurality of portable electronic device receives data from one or more radio networks; paragraph (0032], [0042]), however, Laves does not disclose a system of the devices are configured to define a mesh network. 
WHP discloses a system of the devices are configured to define a mesh network (a mesh network of camera towers; paragraph (0220]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Laves to include a mesh network, as taught by WHP, for the benefit of allowing each camera to be independent as a self-contained recording and storage device (WP; paragraph (0221]).

Claim 11, Laves and WHP disclose the system of claim 10, and Laves further discloses wherein the system is configured to retransmit a failed data transmission packet between two consolidated communications devices on a different communication interface than an original transmission (retransmit missing packets (failed data transmission) over a new backbone (different communication interface) between devices; paragraphs (0046], (0047]).

Claim 12, Laves and WHP disclose the system of claim 11, and Laves further discloses wherein the system is configured to retransmit a failed data transmission packet between two consolidated communications devices on a communication interface as the original transmission and not on the different communication interface (retransmit missing packets (failed data transmission) over the first backbone (original transmission and not on the different communication interface) between devices; paragraphs [0044], (0046]).

13. Laves and WHP disclose the system of claim 10, and Laves further discloses wherein the system is configured to transmit a data transmission packet between two consolidated communications devices as a first data transmission packet on a first communication interfaces and a second data transmission packet, the same as the first communication packet, on a second communication interface, wherein the first and second communication interfaces comprise different communication protocols (the device receives a packet over the first backbone (first communication interface) such as 4G or cellular (first communication protocol), and the device waits for a rebroadcast (duplicate) of the missing packet, receives a retransmission over a new backbone such as 4G or cellular (second communication interface comprising different communication protocol), and downloads the missing packet; paragraphs [0030], (0046], (0047]; claims 9 and 10 of Laves).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laves in view of WHP in view of US 20130235192 herein Quinn
Claim 14, Laves and WHP disclose the system of claim 13. Laves does not disclose wherein the system is configured to receive the first data transmission packet from one of the two communications devices at the other of the two communications devices, and the other of the two communications devices configured to send the first data transmission packet on to a third communication device when the first data transmission is determined to be a complete transmission. 
Quinn discloses wherein the system is configured to receive the first data transmission packet from one of the two communications devices at the other of the two communications devices, and the other of the two communications devices configured to send the first data transmission packet on to a third communication device (the camera storage nodes produce a message "put" with a key "k", where the message is packet information forwarded from node (first communications device) to node (second communications device) until it reaches the node (third communication device) responsible for the key "k" that stores the data comprising the video fragment; paragraphs (0015], [0021], (0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Laves to include forwarding the transmission packet from a first device to a second device and to a third device, as taught by Quinn, for the benefit of employing a distributed storage system where data is stored at specific nodes (Quinn; Abstract). Although neither Laves, WHP, nor Quinn specifically disclose determining when the first data transmission is determined to be a complete transmission, it would have been obvious to one of ordinary skill in the art before the effective filing date, that the second device would determine the transmission is complete prior to forwarding the data to the third device, in order to detect if there are any missing packets and request a retransmission of missing packets prior to forwarding incomplete data onto another device.

Claim 15, Laves in view of WHP discloses the system of claim 13. Laves further discloses the consolidated communication device (previously disclosed in claim 1 ), however, Laves does not disclose wherein the first data transmission is sent to the third communication device before a second data transmission packet from one of the two communication devices is received. 
Quinn discloses wherein the first data transmission is sent to the third communication device (the camera storage nodes produce a message "put" with a key "k", where the message is packet information forwarded from node (first communications device) to node (second communications device) until it reaches the node (third communication device) responsible for the key "k" that stores the data comprising the video fragment; paragraphs (0015], (0021], (0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Laves to include forwarding the transmission packet from a first device to a second device and to a third device, as taught by Quinn, for the benefit of employing a distributed storage system where data is stored at specific nodes (Quinn; Abstract). Although neither Laves, WHP, nor Quinn specifically disclose forwarding the transmission packet to a third device before a second data transmission packet is received, since Quinn disclose forwarding one message at a time until it reaches the responsible node (paragraph (0021]), and forwarding multiple video fragments to different nodes in a distributed storage system (paragraph (0024]), it would have been obvious to one of ordinary skill in the art before the effective filing date, that the second device forward the data to the third device prior to receiving a second packet, since it would be unknown when the next packet would be received.

Claim 16, Laves in view of WHP disclose the system of claim 15. Laves further discloses the system of claim 16, wherein the one of the two consolidated communications devices is configured to resend the data transmission packet to the third consolidated communication device if the one of the two consolidated communications devices does not receive a receipt confirmation from the other of the two consolidated communications devices (receipt of a retransmit indicator); paragraphs [0046], [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200221518 - Methods and apparatus for organizing a distributed network based on routine usage data. In one exemplary embodiment, devices analyze routine usage data via e.g., machine learning and/or other heuristics to determine a set of routine rules and/or routine trigger conditions. Multiple devices may be assigned routine rules and/or routine trigger conditions that establish a fog network. Various described embodiments may incorporate time-shifted control plane operation and/or ledger-based control plane operation; these variants do not require central network management. Other optimizations may include dynamic selection of network topologies and/or routing technologies.
US 20130336499 - Systems, methods, apparatus, and articles of manufacture to provide for low-latency delivery and playback of audio are disclosed. In one embodiment, an example audio system includes multiple playback devices including a primary device and one or more secondary devices, whereby, the primary device establishes and controls a peer-to-peer network that connects, wirelessly or wired, to each of the satellite devices. An example audio device contains a channel selector, a control interface, and an audio interface. In some embodiments the control interface is used to transmit control information to another device on a first frequency channel, and the audio interface is used to transmit audio information to another device on a second frequency channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468